Citation Nr: 9915274	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-06 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement for expenses of 
private hospital care at the Poudre Valley Hospital from May 
25-26, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1944 to July 1946.  
His death on November 12, 1993 was, according to the death 
certificate, due to carcinoma of the lung with metastases.

The veteran was service-connected for sinusitis, rated as 10 
percent disabling; and for hemorrhoids, rated as 
noncompensably disabling.
 
The veteran had been in receipt of nonservice-connected 
pension benefits since 1983.  Based on a claim filed by the 
veteran prior to his death, accrued benefits were paid to the 
veteran's widow after his death for special monthly pension 
at the housebound rate from September 30, 1993.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Denver.  The VA Regional Office (RO) 
with jurisdiction is also Denver.

The Board remanded the case in April 1997 for a personal 
hearing; the appellant subsequently withdrew her request for 
such a hearing.

The claim herein under consideration was filed prior to the 
veteran's death. 

The appellant in this case is presumed for the purposes of 
standing in this case to be the veteran's lawful widow.



FINDING OF FACT

Care at the Poudre Valley Hospital from May 25-26, 1993 was 
not for, and at no time involved, aggravated or otherwise 
impacted upon service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement of or payment for the cost of 
unauthorized medical treatment at the Poudre Valley Hospital 
from May 25-26, 1993 have not been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that although 
the decision to authorize such non-VA care or not is 
discretional within VA and the Secretary under cited 
provisions, the right of a veteran to appeal thereon is 
basic.  See Zimick at 48.



Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  


Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 


(1) a participant in a 
vocational rehabilitation 
program; and 

(2) medically determined to have 
been in need of care or 
treatment to make possible such 
veteran's entrance into a course 
of training, or prevent 
interruption of a course of 
training, or hasten the return 
to a course of training which 
was interrupted because of such 
illness, etc.; and

(3)  VA or other federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand would not have 
been reasonable, sound, wise or 
practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether s preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determinations of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, $.3 
(1998).


Factual background

In essence, the file records that the veteran had been 
receiving ongoing care from VA for metastatic cancer.  




A careful review of the records of his VA care reflect that 
shortly prior to the private care in question herein, he had 
received a portion of ongoing chemotherapy during which time 
he had had some nausea and vomiting which had subsided before 
his release.  Clinical and laboratory findings at discharge 
were reportedly within normal ranges.

The veteran was admitted to the Poudre Valley Hospital on May 
25, 1993 after having experienced a syncopal episode at home.  
Associated with the syncopal episode was chest and abdominal 
pain as well as diaphoresis and shortness of breath.  The 
admitting physician noted that the veteran was taking a 
variety of medications and had been diagnosed as having 
adenocarcinoma of the lung with liver metastasis.  On 
admission, he appeared to be dehydrated.  Once stabilized, 
the clinical reports from the private facility noted that he 
was to then be reevaluated for transfer to the VA facility.  
He was never seen at the private facility for sinusitis or 
hemorrhoids.

Documentation from the VA medical facility wherein the 
veteran had been receiving ongoing cancer therapy is in the 
file reflecting that the veteran met some of the criteria for 
reimbursement of medical expenses (i.e., no VA facility was 
reasonably/feasibly available and a medical emergency did 
exist).  The certification also indicated that he was not 
treated for a service-connected condition, (nor was one 
involved in or impacted by any of the private care).  



Analysis

As cited above, the Court has held that certain elements of 
the regulations with regard to reimbursement of previously 
unauthorized medical expenses are cumulative rather than 
singularly definitive, namely in those situations where 
judgment comes into play, i.e., whether the situation was a 
medical emergency, whether there were available VA 
facilities, etc.  In these elements there are questions of 
discernment, i.e., as to what constitutes an emergency, what 
constitutes reasonable feasibility, etc.

However, there are other elements of the regulations as cited 
above which are not subject to interpretation, but are quite 
specific and not equivocal or subject to judgmental 
differences of opinion.  

In particular, in this case, there is a fundamental basic 
criterion for reimbursement of such expenses, namely that the 
treatment must have been for an adjudicated service-connected 
disability; or for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability; or for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or under certain other peculiar 
circumstances such as vocational rehabilitation, etc., which 
are not pertinent herein.

The regulations clearly state that the claim must meet all 
criteria, the most fundamental and basic one of which is that 
one which is not met, namely that the care in question was 
not for a service-connected disability; nor was it for a 
disability aggravating the service-connected disabilities 
(sinusitis and hemorrhoids).  The veteran did not have a 
total and permanent disability from service-connected 
disability, and did not otherwise fulfill any of the other 
exceptions identified above with regard to training, etc.  

While the Board appreciates the veteran's widow's expressed 
circumstances, namely that the veteran had been receiving 
care for nonservice-connected cancer at the VA for some time, 
that a possible emergency prevailed at the time of his 
admission, and that insurance did not cover the private care 
in question, these are not factors which may be included in 
the adjudicative resolution of this issue.

The evidentiary record does not support the mandatory 
criteria for VA reimbursement of or payment for the cost of 
unauthorized medical treatment at the Poudre Valley Hospital 
from May 25-26, 1993.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
reimbursement of or payment for the cost of unauthorized 
medical treatment at the Poudre Valley Hospital from May 25-
26, 1993.


ORDER

Reimbursement of or payment for expenses of private hospital 
care at the Poudre Valley Hospital from May 25-26, 1993 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

